Case: 16-41670       Document: 00514108838         Page: 1     Date Filed: 08/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                     No. 16-41670
                                                                                  FILED
                                                                             August 9, 2017
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ADAN VEGA-SALAZAR,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1037-1


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Adan Vega-Salazar pleaded guilty to one count of importing 500 grams
or more of cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), 960(b)(2); and
18 U.S.C. § 2. His written judgment, however, describes the nature of his
offense as “[i]mporting 500 kilograms or more” of cocaine. (Emphasis added.)




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-41670    Document: 00514108838    Page: 2   Date Filed: 08/09/2017


                                No. 16-41670

      For his sole issue on appeal, Vega-Salazar requests his judgment be
corrected.   As the Government concedes, the judgment contains a non-
harmless clerical error.
      Accordingly, we affirm and remand to the district court for correction of
the clerical error. See Fed. R. Crim. P. 36; United States v. Powell, 354 F.3d
362, 371–72 (5th Cir. 2003); United States v. Sapp, 439 F.2d 817, 821 (5th Cir.
1971).
      AFFIRMED and REMANDED with instruction.




                                      2